By the Court. The attorney general filed in this cause a motion to dismiss the appeal, and accompanied said motion with an affidavit of J. L. Perea, sheriff of Bernalillo county, where appellant was confined in jail under sentence of the district court of that county, showing that since said appeal was granted, and pending a hearing in this court, appellant had broken jail and had escaped custody, and was, on the thirteenth day of January, 1887, still at large, although every effort had been made to effect his recapture. Counsel for appellant resist the motion. It would be setting a vicious precedent to indulge a criminal by extending time, so that he might exhaust his resources in an effort at escape, and thereby suffer no prejudice to his right in this court to urge objections to the validity of the proceedings in the court below terminating in his conviction. The motion will be granted, and the appeal dismissed.